DETAILED ACTION
This office action is responsive to communication filed on December 9, 2021.  Claims 1-8, 10-18 and 20-23 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Livingston (Reg. 55,394) on December 29, 2021.

The claims are amended as follows:

Claim 11, Page 4
Line 2 of Page 4, delete “a” and insert -- the -- before “touch screen”

Claim 17, Page 5
Line 1 of Claim 17, delete “a” and insert -- the -- before “storage input”

Allowable Subject Matter
Claims 1-8, 10-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claims 1 and 11 are allowed for at least the reasons provided by Applicant on pages 8 and 9 of the reply filed November 15, 2021.

	Claims 2-8 and 10 are allowed as depending from an allowed claim 1.

	Claims 12-18, 20 and 21 are allowed as depending from an allowed claim 11.

	Claims 22 and 23 are allowed for the reasons provided by the Examiner on pages 15 and 16 of the Office Action filed September 17, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Moran et al. (US 5,509,114) teaches determining if an input on a touch panel is a single point touch input or a drawing input (see figure 3).
Lee et al. (US 7,471,890) teaches utilizing drag inputs in a dual display imaging device having a touchscreen (see figures 7, 9 and 10).
Wherry (US 9,395,905) teaches using a drawing motion of an enclosed curve to perform an operation on a touchscreen (see figure 6, column 19, lines 4-22).
Yu et al. (US 8,643,605) teaches using a drawing motion of an enclosed curve to perform a selection operation on a touchscreen (see figure 1).
Kawai et al. (US 7,268,772) teaches using a drawing motion of an enclosed curve to perform an operation on a touchscreen (see figure 12).
Tran (US 6,054,990) teaches determining if an input on a touchscreen is a drawing input (see steps 124 and 132 of figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696